DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2021.
Applicant's election with traverse of Group I, including claims 1-19, in the reply filed on 03/22/2021 is acknowledged.  The traversal is on the ground(s) that the two inventions are neither independent nor distinct, and applicant claims both inventions encompass overlapping subject matter. This is not found persuasive because the requirements for inventions to be distinct (MPEP § 806.05(e)) are still met. The process as claimed can be practiced by hand. The product as claimed can be used to practice another and materially different process such as being used as a bumper system on a bowling lane to prevent bowling balls from going into the gutter during travel on the bowling lane.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
Specification paragraph [0065] line 4 reads: “116.7”. This should be corrected to read - - 116. - - for clarification purposes.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 line 5 reads: “at least two posts”. This should be corrected to read - - at least two of the plurality of posts - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 4936407 A (Brock).
Regarding claim 1, Brock discloses a system comprising: 
at least one rotating mount (including ref. 25 and the upper/lower weldments) comprising a lower weldment (see annotated Figure 2 below) rotatably coupled to an upper weldment (see annotated Figure 2 below), wherein the lower weldment is coupled to a walking surface (ref. 4); 

an actuator (ref. 14) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (Fig. 2) and a retracted configuration (Fig. 3) with respect to the walking surface.

    PNG
    media_image1.png
    507
    577
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.

    PNG
    media_image2.png
    528
    675
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 2, Brock discloses the guardrail weldment comprises a first post and a second post (see annotated Figure 1 below), wherein the first post is coupled to an upper weldment (see annotated Figure 2 above) of a first rotating mount (the first post (ref. 9) is coupled to ref. 25 through the upper weldment), and wherein the second post is coupled to an upper weldment (see annotated Figure 2 above) of a second rotating mount (the second post (ref. 9) is coupled to ref. 25 through the upper weldment).

    PNG
    media_image3.png
    658
    934
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1. 
Regarding claim 3, Brock discloses the first rotating mount (including ref. 25 and the upper/lower weldment on the first post) and the second rotating mount (including ref. 25 and the upper/lower weldment on the second post) are configured to rotate about a shared rotational axis (pin (ref. 10) represents the rotational axis, see in Fig. 2 and Fig. 3 that the posts share a rotational axis).
Regarding claim 4, Brock discloses a first end of the actuator (ref. 27) is coupled to the guardrail weldment (ref. 9) by way of an actuator weldment (ref. 8), and wherein a second end (ref. 28) of the actuator is coupled to the walking surface (ref. 28 is coupled to ref. 29, which is coupled to the lower weldment seen above in annotated Figure 2, which is also coupled to the walking surface).
Regarding claim 5, Brock discloses the guardrail weldment (ref. 9) comprises a first post and a second post (see annotated Figure 1 above), wherein the actuator weldment (ref. 8) is coupled to an upper weldment (upper weldment can be seen in annotated Figure 2 above, ref. 8 is coupled to ref. 9, which is also coupled to the upper weldment of the first post) of a first rotating mount (including ref. 25 and the upper/lower weldments) and an upper weldment (upper weldment can be seen in annotated Figure 2 above, ref. 8 is coupled to ref. 9, which is also coupled to the upper weldment of the second post) of a second rotating mount (including ref. 25 and the upper/lower weldments), wherein the first end of the actuator is coupled to a middle portion of the actuator weldment (see annotated Figure 2 below).

    PNG
    media_image4.png
    571
    806
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2.
Regarding claim 6, Brock discloses the walking surface (ref. 4) defines a reference plane (the reference plane is considered the surface in Fig. 2 labeled by ref. 4), wherein the extended 
Regarding claim 12, Brock discloses the walking surface is defined by an upper surface of a deck platform (see annotated Figure 2 below), wherein a first end (ref. 27) of the actuator (ref. 14) is coupled to the guardrail weldment (ref. 9) by way of an actuator weldment (ref. 8), and wherein a second end (ref. 28) of the actuator is coupled to a lower surface of the deck platform (ref. 28 is coupled to ref. 29 which is also coupled to a first lower surface, see annotated Figure 2 below).

    PNG
    media_image5.png
    590
    718
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 2.
Regarding claim 13, Brock discloses the lower surface comprises an underside surface of the deck platform (see in annotated Figure 2 above that the lower surface has a first and second lower surface, wherein the second lower surface is comprised of an underside surface), wherein the lower surface of the deck platform is disposed opposite the upper surface of the deck platform (see annotated Figure 2 above).
Claim(s) 1, 7-9, 12, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 8632099 B2 (Conny).
Regarding claim 1, Conny discloses a system comprising: 
at least one rotating mount (see Fig. 4) comprising a lower weldment (ref. 70) rotatably coupled to an upper weldment (ref. 64), wherein the lower weldment is coupled to a walking surface (the walking surface is ref. 24, ref. 70 is coupled to ref. 34, which is coupled to the mount (ref. 35), which is coupled to the walking surface, therefore the lower weldment is coupled to the walking surface); 
a guardrail weldment (ref. 30) coupled to the upper weldment of the at least one rotating mount; and 
an actuator (ref. 80) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (see Fig. 3) and a retracted configuration (see Fig. 12) with respect to the walking surface.
Regarding claim 7, Conny discloses the guardrail weldment (ref. 38) comprises: a top rail (ref. 32); a mid rail (ref. 40a); a lower rail (ref. 34); and a plurality of posts (ref. 38), wherein each of the respective rails are coupled to at least two posts (see Fig. 2).
Regarding claim 8, Conny discloses at least one of the top rail (ref. 32), the mid rail, or the lower rail extends beyond a span defined by the plurality of posts (ref. 38) to provide a wing rail (see annotated Figure 2 below).

    PNG
    media_image6.png
    757
    663
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 2.
Regarding claim 9, Conny discloses adjusting the configuration of the guardrail weldment (ref. 30) between the extended configuration (see Fig. 3) and the retracted configuration (see Fig. 12) comprises rotatably adjusting a position of the guardrail weldment 
Regarding claim 12, Conny discloses the walking surface (ref. 24) is defined by an upper surface of a deck platform (see annotated Figure 8 below), wherein a first end of the actuator (ref. 80a) is coupled to the guardrail weldment by way of an actuator weldment (ref. 82), and wherein a second end of the actuator (ref. 80b) is coupled to a lower surface of the deck platform (see annotated Figure 8 below).

    PNG
    media_image7.png
    956
    815
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 8.
Regarding claim 16, Conny discloses comprising a controller (ref. 92), wherein the controller executes instructions so as to carry out operations, the operations comprising: responsive to receiving information indicative of an extension command, causing the actuator to move the guardrail weldment into the extended configuration; and responsive to receiving information indicative of a retraction command, causing the actuator to move the guardrail weldment into the retracted configuration (see Column 10 lines 8-15).
Regarding claim 18, Conny discloses a movable deck platform (see Fig. 2, the platform is mounted to a moveable trailer and is therefore a moveable platform) comprising: 
a walking surface (ref. 24); 
at least one rotating mount (see Fig. 4) comprising a lower weldment (ref. 70) rotatably coupled to an upper weldment (ref. 64), wherein the lower weldment is coupled to the walking surface (the walking surface is ref. 24, ref. 70 is coupled to ref. 34, which is coupled to the mount (ref. 35); 
a guardrail weldment (ref. 30) coupled to the upper weldment of the at least one rotating mount; and 
an actuator (ref. 80) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (see Fig. 3) and a retracted configuration (see Fig. 12) with respect to the walking surface.
Regarding claim 19, Conny discloses the walking surface defines a reference plane (see annotated Figure 3 below), wherein the extended configuration comprises the guardrail weldment extending substantially perpendicular from the reference plane (see in Fig. 3 that ref. 38 is perpendicular to the plane), and wherein the retracted configuration comprises the 

    PNG
    media_image8.png
    535
    1078
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 3.
Claim(s) 1, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20150136523 A1 (Madera). 
Regarding claim 1, Madera discloses a system (see Fig. 2) comprising: 
at least one rotating mount (ref. 136) comprising a lower weldment (ref. 138) rotatably coupled to an upper weldment (ref. 122), wherein the lower weldment is coupled to a walking surface (bumper ref. 106); 
a guardrail weldment (ref. 140) coupled to the upper weldment of the at least one rotating mount (see Fig. 2); and 
an actuator (ref. 128) configured to controllably adjust a configuration of the guardrail weldment (see Abstract) between an extended configuration (deployed position) and a retracted configuration (stowed position) with respect to the walking surface (the walking 
Regarding claim 12, Madera discloses the walking surface is defined by an upper surface of a deck platform (see annotated Figure 1 below), wherein a first end of the actuator (ref. 128) is coupled to the guardrail weldment (ref. 140) by way of an actuator weldment (ref. 132, see in paragraphs [0026-0027] that ref. 132 is coupled to the frame (ref. 114), the actuator is coupled to the frame, and the railing (ref. 140) is coupled to the frame, therefore the actuator weldment (ref. 132) is coupled together with the actuator and the guardrail), and wherein a second end of the actuator is coupled to a lower surface of the deck platform (see annotated Figure 2 below, also note that the actuator is disposed within the bumper as seen in Fig. 1 and is therefore on the lower surface of the deck platform).

    PNG
    media_image9.png
    519
    630
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 1.

    PNG
    media_image10.png
    591
    822
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 2.
Regarding claim 15, Madera discloses comprising a remote unit (input device) configured to control a position of the actuator (see paragraph [0024] lines 14-17), wherein the remote unit comprises a wired remote controller (the control panel is an alternative to the wireless input device described in paragraph [0024] lines 10-13, and is therefore a wired input device) having a user interface (the control panel), wherein the user interface comprises at least one button (the control panel affixed to the bumper of the machine allows the operator to control a position of the ladder, therefore the control panel will comprise a button, switch, or lever of some sort to allow the operator to communicate to the system).
Regarding claim 16, Madera discloses a controller (control panel mounted on the bumper of the machine, see paragraph [0024] lines 10-13), wherein the controller executes 
Regarding claim 17, Madera discloses comprising at least one limit switch (ref. 150), wherein the at least one limit switch is configured to providing information indicative of the guardrail weldment reaching a position limit, wherein causing the actuator to move the guardrail weldment comprises moving the guardrail weldment until receiving the information indicative of the guardrail weldment reaching the position limit (see paragraph [0037])
Claim(s) 1, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US D656442 S (Hanks).
Regarding claim 1, Hanks discloses a system comprising: 
at least one rotating mount (the rotating mount is made up of both the lower and upper weldment) comprising a lower weldment rotatably coupled to an upper weldment, wherein the lower weldment is coupled to a walking surface (see annotated Figure 1 below); 
a guardrail weldment coupled to the upper weldment of the at least one rotating mount (See annotated Figure 1 below); and 
an actuator (see annotated Figure 1 below) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (see Fig. 3) and a retracted configuration (see Fig. 4) with respect to the walking surface.

    PNG
    media_image11.png
    703
    785
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 1.

    PNG
    media_image12.png
    646
    827
    media_image12.png
    Greyscale

Figure 12. Annotated Figure 1.
Regarding claim 12, Hanks discloses the walking surface is defined by an upper surface of a deck platform (see annotated Figure 1 above), wherein a first end of the actuator is coupled to the guardrail weldment by way of an actuator weldment (see annotated Figure 10 and annotated Figure 7 below), and wherein a second end of the actuator is coupled to a lower surface of the deck platform.

    PNG
    media_image13.png
    595
    780
    media_image13.png
    Greyscale

Figure 13. Annotated Figure 10.

    PNG
    media_image14.png
    658
    1181
    media_image14.png
    Greyscale

Figure 14. Annotated Figure 7.
Regarding claim 14, Hanks discloses at least a portion of the actuator (see annotated Figure 7 below) passes through an opening in the upper surface of the deck platform (see annotated Figure 2 below), wherein the opening is at least partially covered by an actuator cover (see annotated Figure 1 below).

    PNG
    media_image15.png
    602
    1006
    media_image15.png
    Greyscale

Figure 15. Annotated Figure 7.

    PNG
    media_image16.png
    713
    1032
    media_image16.png
    Greyscale

Figure 16. Annotated Figure 2.

    PNG
    media_image17.png
    495
    541
    media_image17.png
    Greyscale

Figure 17. Annotated Figure 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8632099 B2 (Conny) in view of US 8813912 B2 (Bennet).
Regarding claim 10, Conny discloses the lower weldment (ref. 70) is rotatably coupled to the upper weldment (ref. 64) by way of a pin (ref. 74), but does not expressly disclose the lower weldment is rotatably coupled to the upper weldment by way of at least one of (i) a rotary bearing; or (ii) at least one rotary bushing and a stripper bolt.
However, Bennet teaches the lower weldment (ref. 25) is rotatably coupled to the upper weldment (ref. 55) by way of at least one of (i) a rotary bearing (bearing ref. 17, as well as a pin (ref. 12)); or (ii) at least one rotary bushing and a stripper bolt.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Conny, with Bennet, such 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150136523 A1 (Madera) in view of Linear Motion Tips (Attached NPL).
Regarding claim 11, Madera discloses the actuator (ref. 128) comprises an electric motor (see paragraph [0023]), but does not expressly disclose the actuator comprises an electric ball-screw linear actuator comprising an actuator arm with a throw range between 100 mm to 300 mm.
However, Linear Motion Tips teaches electric ball-screw linear actuators as well as an actuator arm (the arm that comprises the stroke of the actuator, see page 3 lines 7-8, and the Figure on page 3), by teaching electric linear actuators are connected to electric motors (see page 3 lines 7-8, also an electric motor is disclosed by Madera above). It is also taught by Linear Motion Tips that ball screw electric actuators are typically compared with pneumatic actuators as their performance capabilities have the most overlap (see page 1 lines 11-13), therefore it is taught that electric ball-screw linear actuators comprise electric motors and are comparable in capability to pneumatic actuators (both of which are disclosed by Madera).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Madera, with the teachings of Linear Motion Tips, such that it comprises an electric ball-screw linear actuator in order to lower the total overall cost of ownership compared to pneumatic actuators, as well as 
The combination of Madera and Linear Motion Tips does not expressly teach as claimed the actuator comprising an actuator arm with a throw range between 100 mm to 300 mm.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. actuator arm throw range) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Madera and the teachings of Linear Motion Tips, such that it comprises an actuator arm with a throw range between 100mm to 300mm in order to provide the correct sized actuator, as well as an actuator that can position the railing in the correct deployed and retracted positions without running out of stroke. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAH/             Examiner, Art Unit 3678            

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678